Exhibit 10(i)
Bank of America Corporation
Key Associate Stock Plan Award Agreement
This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan. A Beneficiary Designation form is
also included if you wish to designate a beneficiary.



What you need to do

1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.   2.   Print the Award Agreement and
file it with your important papers.   3.   Sign the Award Agreement and return a
signed copy to Randall Morrow at 100 North Tryon Street, Charlotte, NC
28255-0001, Mailstop NC1-007-21-21.   4.   Designate a beneficiary for an award
of Restricted Stock Units by completing a Beneficiary Designation Form and
returning to Randall Morrow at the same address noted above.

2010 US KASP RSU
(3-year cliff)
Page 1 of 10

 



--------------------------------------------------------------------------------



 



List of Competitive Businesses (Effective 2010)*
American Express
Ameriprise Financial
Barclays
Black Rock
BNP Paribas
Capital One
Charles Schwab
Citigroup
Credit Suisse Group
Deutsche Bank
E*Trade Financial
Fidelity
GE Capital
GMAC Financial
Goldman Sachs
HSBC
Jefferies & Company
JPMorgan Chase
Morgan Stanley
Nomura Securities
Oppenheimer Holdings
Piper Jaffray Companies
Putnam Investments
Sallie Mae
State Street
TD AMERITRADE
UBS
US Bancorp
Wellington Management
Wells Fargo
 

*   Includes any subsidiaries and affiliates of the listed entities

(BANK OF AMERICA LOGO) [g25571g2557106.gif]

2010 US KASP RSU
(3-year cliff)
Page 2 of 10

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [g25571g2557107.gif]
2003 KEY ASSOCIATE STOCK PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT

                  NUMBER OF RESTRICTED GRANTED TO   GRANT DATE   STOCK UNITS
Sallie L. Krawcheck   January 15, 2010   180,723

Note: The number of Restricted Stock Units is based on a “divisor price” of
$16.60, which is the five-day average closing price of Bank of America common
stock for the five business days immediately preceding and including January 15,
2010.
This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an associate of Bank of America or one of its
Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).
The Restricted Stock Units covered by this Agreement are being awarded to you
pursuant to your offer letter with Bank of America dated August 3, 2009 and
subject to the following terms and provisions:

1.   Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.   2.   You acknowledge having
read the Prospectus and agree to be bound by all the terms and conditions of the
Stock Plan and this Agreement.   3.   If a cash dividend is paid with respect to
Bank of America common stock, a cash dividend equivalent equal to the total cash
dividend you would have received had your Restricted Stock Units been actual
shares of Bank of America common stock will be accumulated and paid in cash
through payroll when the Restricted Stock Units become earned and payable.
Dividend equivalents are credited with interest at the three-year constant
maturity Treasury rate in effect on the date of grant until the payment date.  
4.   The Restricted Stock Units covered by this Award shall become earned by,
and payable to, you in the amounts and on the dates shown on the enclosed
Exhibit A.   5.   You agree that you shall comply with (or provide adequate
assurance as to future compliance with) all applicable securities laws and
income tax laws as determined by Bank of America as a condition precedent to the
delivery of any shares of Bank of America common stock pursuant to this
Agreement. In addition, you agree that, upon request, you will furnish a letter
agreement providing that (i) you will not distribute or resell any of said
shares in violation of the Securities Act of 1933, as

2010 US KASP RSU
(3-year cliff)
Page 3 of 10

 



--------------------------------------------------------------------------------



 



    amended, (ii) you will indemnify and hold Bank of America harmless against
all liability for any such violation and (iii) you will accept all liability for
any such violation.   6.   You agree that the Restricted Stock Units covered by
this Agreement are subject to the Incentive Compensation Recoupment Policy set
forth in the Bank of America Corporate Governance Guidelines. To the extent
allowed by and consistent with applicable law and any applicable limitations
period, if it is determined at any time that you have engaged in Detrimental
Conduct or engaged in any hedging or derivative transactions involving Bank of
America common stock that would undermine the long-term performance incentives
created by the Restricted Stock Units, Bank of America will be entitled to
recover from you in its sole discretion some or all of the Restricted Stock
Units covered by this Agreement. You recognize that if you engage in Detrimental
Conduct or any hedging or derivative transactions involving Bank of America
common stock, the losses to Bank of America and/or its Subsidiaries may amount
to the full value of your Restricted Stock Units.   7.   By executing and
returning a Beneficiary Designation Form, you may designate a beneficiary to
receive payment in connection with the Restricted Stock Units awarded hereunder
in the event of your death while in service with Bank of America or its
Subsidiaries. If you do not designate a beneficiary or if your designated
beneficiary does not survive you, then your beneficiary will be your estate. A
Beneficiary Designation Form has been included in your Award package.   8.   The
existence of this Award shall not affect in any way the right or power of Bank
of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.   9.  
Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or
another third party designated by Bank of America.       Any notice which either
party hereto may be required or permitted to give to the other shall be in
writing and may be delivered personally, by intraoffice mail, by fax, by
electronic mail or other electronic means, or via a postal service, postage
prepaid, to such electronic mail or postal address and directed to such person
as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.   10.  
Regardless of any action Bank of America or your employer takes with respect to
any or all income tax, payroll tax or other tax-related withholding (Tax-Related
Items), you acknowledge that the ultimate liability for all Tax-Related Items
owed by you is and remains your responsibility and that Bank of America and/or
your employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant of
Restricted Stock Units, including the grant and vesting of the Restricted Stock
Units, the subsequent sale of Shares acquired upon the vesting of the Restricted
Stock Units and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items.

2010 US KASP RSU
(3-year cliff)
Page 4 of 10



 



--------------------------------------------------------------------------------



 



    In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to: withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you; withholding Tax-Related Items from the
cash proceeds, if any, received upon sale of any Shares received in payment for
your Restricted Stock Units; and at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of America may refuse to issue and deliver Shares in payment of any earned
Restricted Stock Units if you fail to comply with any withholding obligation.  
11.   The validity, construction and effect of this Agreement are governed by,
and subject to, the laws of the State of Delaware and the laws of the United
States, as provided in the Stock Plan. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of North Carolina and agree that such
litigation shall be conducted solely in the courts of Mecklenburg County, North
Carolina or the federal courts for the United States for the Western District of
North Carolina, where this grant is made and/or to be performed, and no other
courts.   12.   In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.   13.   If you move to any country outside of
the United States during the term of your Award, additional terms and conditions
may apply to your Award. Bank of America reserves the right to impose other
requirements on the Award to the extent Bank of America determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Award and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

                  BANK OF AMERICA CORPORATION       ASSOCIATE    
 
               
By:
  (-s- signature) [g25571g2557108.gif]
 
Chief Executive Officer and President       /s/ Sallie L. Krawcheck
 
Sallie L. Krawcheck    

2010 US KASP RSU
(3-year cliff)
Page 5 of 10

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
2003 Key Associate Stock Plan
Payment of Restricted Stock Units
     (a) Payment Schedule. Subject to the provisions of paragraphs (b), (c) and
(d) below, the Restricted Stock Units shall become earned and payable on the
third anniversary of the Grant Date if you remain employed with Bank of America
and its Subsidiaries through that date. Shares will be issued as soon as
administratively practicable, generally within 30 days after the payment date.
     (b) Impact of Termination of Employment on Restricted Stock Units. If your
employment with Bank of America and its Subsidiaries terminates prior to the
above payment date, then any unearned Restricted Stock Units shall become earned
and payable or be canceled depending on the reason for termination as follows:

  (i)   Death. Any unearned Restricted Stock Units shall become immediately
earned as of the date of your termination of employment if your termination is
due to death. To the extent that your Restricted Stock Units become earned as a
result of your termination of employment due to death, they shall be payable as
soon as administratively practicable after the date of your death, generally
within 30 days after notification of termination from the payroll system.    
(ii)   Disability. If your employment is terminated by Bank of America or its
Subsidiaries due to your Disability, then your Restricted Stock Units shall
continue to become earned and payable at such time as provided in the Payment
Schedule described in paragraph (a) (without regard to whether you are employed
by Bank of America and its Subsidiaries), subject to your complying with the
covenants set forth in paragraph (c) of Exhibit A of this Agreement other than
Non-Competition.     (iii)   Workforce Reduction or Divestiture. If your
employment is terminated by Bank of America or its Subsidiaries due to Workforce
Reduction or Divestiture, then your Restricted Stock Units shall continue to
become earned and payable at such time as provided in the Payment Schedule
described in paragraph (a) (without regard to whether you are employed by Bank
of America and its Subsidiaries), subject to your complying with the covenants
set forth in paragraph (c) of Exhibit A of this Agreement other than
Non-Competition.     (iv)   Other Termination by Bank of America Without Cause.
If your employment is terminated by Bank of America or its Subsidiaries without
Cause (other than Workforce Reduction or Divestiture), then your Restricted
Stock Units shall continue to become earned and payable at such time as provided
in the Payment Schedule described in paragraph (a) (without regard to whether
you are employed by Bank of America and its Subsidiaries), subject to your
complying with the covenants set forth in paragraph (c) of Exhibit A of this
Agreement (including Non-Competition).

2010 US KASP RSU 10KCDRU & 10KCDR60U
(3-year cliff)
Page 6 of 10

 



--------------------------------------------------------------------------------



 



  (v)   Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then any unearned Restricted Stock Units
shall be immediately canceled as of your employment termination date.     (vi)  
Termination by You. If you voluntarily terminate your employment, then any
unearned Restricted Stock Units shall be immediately canceled as of your
employment termination date.

     (c) Covenants.

  (i)   Non-Solicitation. You agree that during any period in which Restricted
Stock Units remain payable, you will not directly or indirectly solicit or
recruit for employment or encourage to leave employment with Bank of America or
its Subsidiaries, on your own behalf or on behalf of any other person or entity
other than Bank of America or its Subsidiaries any person who is an associate of
Bank of America and its Subsidiaries. You further agree that during any period
in which Restricted Stock Units remain payable, you will not, directly or
indirectly, on your own behalf or on behalf of any other person or entity other
than Bank of America or its Subsidiaries, solicit any client or customer of Bank
of America and its Subsidiaries which you actively solicited or with whom you
worked or otherwise had material contact in the course of your employment with
Bank of America and its Subsidiaries.     (ii)   Non-Competition. You agree that
during any period in which Restricted Stock Units remain payable following
termination by Bank of America without Cause (other than Workforce Reduction or
Divestiture), you will not engage in Competition.     (iii)   Detrimental
Conduct. You agree that during any period in which Restricted Stock Units remain
payable, you will not engage in Detrimental Conduct.     (iv)   Hedging or
Derivative Transactions. You agree that during any period in which Restricted
Stock Units remain payable, you will not engage in any hedging or derivative
transactions involving Bank of America common stock that would undermine the
long-term performance incentives created by the Restricted Stock Units.     (v)
  Remedies. Payment of any Restricted Stock Units in accordance with the
schedule set forth in paragraph (a) above is specifically conditioned on the
requirement that (A) at all times prior to the Payment Date, you do not engage
in solicitation, Competition, Detrimental Conduct or hedging or derivative
transactions involving Bank of America common stock, as described in Paragraphs
(c)(i), (ii), (iii) and (iv) during such period and (B) in case of termination
by Bank of America without Cause (other than Workforce Reduction or Divestiture)
prior to each of the first, second and third anniversary of the Grant Date, you
provide Bank of America with a written certification that you have not engaged
in Competition. To be effective, such certification must be provided on such
form, at such time and pursuant to such procedures as Bank of America shall
establish from time to time. If Bank of America determines in its reasonable
business judgment that you have failed to satisfy either of the foregoing
requirements, then any Restricted Stock Units that have not yet been paid shall
be immediately cancelled as of the date of such determination.

2010 US KASP RSU 10KCDRU & 10KCDR60U
(3-year cliff)
Page 7 of 10

 



--------------------------------------------------------------------------------



 



     (d) Form of Payment. Payment of Restricted Stock Units shall be payable in
the form of one share of common stock for each Restricted Stock Unit that is
payable.
     (e) Definitions. For purposes hereof, the following terms shall have the
following meanings:
Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) committed an act or omission which causes you or
Bank of America or its subsidiaries to be in violation of federal or state
securities laws, rules or regulations, and/or the rules of any exchange or
association of which Bank of America or its subsidiaries is a member, including
statutory disqualification; (iv) failed to perform your job function(s), which
Bank of America views as being material to your position and the overall
business of Bank of America and its Subsidiaries under circumstances where such
failure is detrimental to Bank of America or any Subsidiary; (v) materially
breached any written policy applicable to associates of Bank of America and its
Subsidiaries including, but not limited to, the Bank of America Corporation Code
of Ethics and General Policy on Insider Trading; or (vi) made an unauthorized
disclosure of any confidential or proprietary information of Bank of America or
its Subsidiaries or have committed any other material violation of Bank of
America’s written policy regarding Confidential and Proprietary Information.
Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent or otherwise, with a business
entity that is designated as a “Competitive Business” as of the date of your
termination of employment. Bank of America shall communicate such list to you.
Detrimental Conduct means (A) any conduct that would constitute Cause or (B) any
one of the following: (1) any act or omission by you resulting or intended to
result in personal gain at the expense of Bank of America or its Subsidiaries;
(2) the improper disclosure by you of proprietary, privileged or confidential
information of Bank of America or its Subsidiaries or a client or former client
of Bank of America or its Subsidiaries or breach of a fiduciary duty owed to
Bank of America or its Subsidiaries or a client or former client of Bank of
America or its Subsidiaries; (3) improper conduct by you including, but not
limited to, fraud, unethical conduct, falsification of the records of Bank of
America or its Subsidiaries, unauthorized removal of property or information of
Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or
2010 US KASP RSU 10KCDRU & 10KCDR60U
(3-year cliff)
Page 8 of 10



 



--------------------------------------------------------------------------------



 



services of Bank of America or its Subsidiaries for unauthorized or illegal
purposes; (4) the performance by you of your employment duties in a manner
deemed by Bank of America or its Subsidiaries to be grossly negligent; (5) the
commission of a criminal act by you, whether or not performed in the workplace,
that subjects, or if generally known, would subject Bank of America or its
Subsidiaries to public ridicule or embarrassment; or (6) you taking or
maintaining trading positions that result in a need to restate financial results
in a subsequent reporting period or that result in a significant financial loss
to Bank of America or its Subsidiaries during or after the performance year.
Disability is as defined in the Stock Plan.
Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.
Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you are officially
notified in writing of your termination of employment due to a workforce
reduction and eligibility for the Corporate Severance Program (or any successor
program), or (ii) if not eligible for the Corporate Severance Program, you are
notified in writing by an authorized officer of Bank of America or any
Subsidiary that the termination is as a result of such action. Your termination
of employment shall not be considered due to Workforce Reduction unless you
execute all documents required under the Corporate Severance Program or
otherwise, including without limitation any required release of claims, within
the applicable time frames set forth in such documents or as prescribed by Bank
of America. In the event you fail to execute all required documents in a timely
fashion, your termination of employment will not be treated as a Workforce
Reduction, and if any portion of your Award has been earned or paid to you after
your termination of employment but before your failure to execute all required
documents, you covenant and agree that you will have no right, title or interest
in such amount earned or paid and that you will cause such amount to be returned
immediately to Bank of America upon notice.
2010 US KASP RSU 10KCDRU & 10KCDR60U
(3-year cliff)
Page 9 of 10

 



--------------------------------------------------------------------------------



 



Bank of America Corporation
2003 Key Associate Stock Plan
Beneficiary Designation Form
Please complete this form if you wish to designate a beneficiary for your Shares
of Restricted Stock or Restricted Stock Units granted under the Bank of America
Corporation 2003 Key Associate Stock Plan (the “Stock Plan”) or if you wish to
change your current beneficiary designation.
************************************************************************
With respect to any of my Awards of Restricted Stock or Restricted Stock Units
under the Stock Plan that are outstanding and become payable at the time of my
death, I hereby designate the following person or entity as my beneficiary to
receive any payments in connection with those Awards in the event of my death.
Designation of Primary Beneficiary. I designate the following as my Primary
Beneficiary(ies):

              Name of Beneficiary   Birthdate   Address   Relationship
 
           
 
           
 
           
 
           
 
           
 
           

Designation of Secondary Beneficiary. I designate the following as my Secondary
Beneficiary(ies):

              Name of Beneficiary   Birthdate   Address   Relationship
 
           
 
           
 
           
 
           
 
           
 
           

Selection of Rule for Deceased Beneficiary. Select either Rule 1 or Rule 2 below
by marking with an X. The rule selected shall be applied to Primary
Beneficiaries and Secondary Beneficiaries separately so that no Secondary
Beneficiary (or issue of a Secondary Beneficiary) shall be entitled to a share
of the death benefits unless all Primary Beneficiaries fail to survive the
Participant and, if Rule 2 is selected, all issue of all Primary Beneficiaries
fail to survive the Participant.

—   Rule 1. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me.

—   Rule 2. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me and to
the surviving issue collectively of each named Beneficiary (either Primary or
Secondary, as applicable) who does not survive me but who leaves issue surviving
me, with the equal share for such surviving issue of such deceased named
Beneficiary to be divided among and paid to such issue on a per stirpes basis.
(Issue means lineal descendants and includes adopted persons.)

I understand that I may change this designation at any time by executing a new
form and delivering it to Fidelity Investments. This designation supercedes any
prior beneficiary designation made by me with respect to Awards of Restricted
Stock or Restricted Stock Units granted under the Stock Plan.

             
Signature of Participant:
         Date:    
 
           

Name of Participant (please print):  
 

Participant’s Person Number:  
 

(BANK OF AMERICA LOGO) [g25571g2557106.gif]

2010 US KASP RSU 10KCDRU & 10KCDR60U
(3-year cliff)
Page 10 of 10

 



--------------------------------------------------------------------------------



 



Bank of America Corporation
Key Associate Stock Plan Award Agreement
This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.



What you need to do

1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.   2.   Print the Award Agreement and
file it with your important papers.   3.   Accept your Award Agreement through
the online acceptance process.*

 

*   If you do not accept your Award Agreement through the online acceptance
process by November 15, 2010, or such other date that may be communicated, Bank
of America will automatically accept the Award Agreement on your behalf.

For more information
For more information about your award, review your Award Agreement, which in all
events is the controlling document for your award.
2010 Performance Based CRSU B1 US
Page 1 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [g25571g2557107.gif]
2003 KEY ASSOCIATE STOCK PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT

                              NUMBER OF RESTRICTED   GRANTED TO   GRANT DATE    
STOCK UNITS  
 
               

Note: The number of Restricted Stock Units is based on a “divisor price” of
$14.90, which is the ten-day average closing price of Bank of America
Corporation common stock for the ten business days immediately preceding and
including February 12, 2010.
This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an associate of Bank of America or one of its
Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).
The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Performance Year 2009 program, subject
to the following terms and provisions:

1.   Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.   2.   You acknowledge having
read the Prospectus and agree to be bound by all the terms and conditions of the
Stock Plan and this Agreement.   3.   The Restricted Stock Units covered by this
Award shall become earned by, and payable to, you in the amounts and on the
dates shown on the enclosed Exhibit A.   4.   If a cash dividend is paid with
respect to Bank of America common stock, a cash dividend equivalent equal to the
total cash dividend you would have received had your Restricted Stock Units been
actual shares of Bank of America common stock will be accumulated and paid in
cash through payroll when the Restricted Stock Units become earned and payable.
Dividend equivalents are credited with interest at the three-year constant
maturity Treasury rate in effect on the date of grant until the payment date.  
5.   You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws and income tax laws as
determined by Bank of America as a condition precedent to the delivery of any
shares of Bank of America common stock pursuant to this Agreement. In addition,
you agree that, upon request, you will furnish a letter agreement providing that
(i) you will not distribute or resell any of said shares in violation of the
Securities Act of 1933, as amended, (ii) you will indemnify and hold Bank of
America harmless against all liability for any such violation and (iii) you will
accept all liability for any such violation.

2010 Performance Based CRSU B1 US
Page 2 of 9
Product ID: 10CKCR – 3 Year Cliff



 



--------------------------------------------------------------------------------



 



6.   You agree that the Award covered by this Agreement is subject to the
Incentive Compensation Recoupment Policy set forth in the Bank of America
Corporate Governance Guidelines. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that you have engaged in Detrimental Conduct or engaged in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Ethics that would undermine the
long-term performance incentives created by the Award, Bank of America will be
entitled to recover from you in its sole discretion some or all of the
Restricted Stock Units covered by this Agreement. You recognize that if you
engage in Detrimental Conduct or any hedging or derivative transactions
involving Bank of America common stock, the losses to Bank of America and/or its
Subsidiaries may amount to the full value of your Restricted Stock Units.   7.  
You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America’s beneficiary designation procedures, as in effect from time to time. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.   8.   The existence of
this Award shall not affect in any way the right or power of Bank of America or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Bank of America’s capital structure or its
business, or any merger or consolidation of Bank of America, or any issue of
bonds, debentures, preferred or prior preference stocks ahead of or convertible
into, or otherwise affecting the Bank of America common stock or the rights
thereof, or the dissolution or liquidation of Bank of America, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.   9.   Bank of
America may, in its sole discretion, decide to deliver any documents related to
this grant or future Awards that may be granted under the Stock Plan by
electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or
another third party designated by Bank of America.       Any notice which either
party hereto may be required or permitted to give to the other shall be in
writing and may be delivered personally, by intraoffice mail, by fax, by
electronic mail or other electronic means, or via a postal service, postage
prepaid, to such electronic mail or postal address and directed to such person
as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.   10.  
Regardless of any action Bank of America or your employer takes with respect to
any or all income tax, payroll tax or other tax-related withholding (Tax-Related
Items), you acknowledge that the ultimate liability for all Tax-Related Items
owed by you is and remains your responsibility and that Bank of America and/or
your employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant of
Restricted Stock Units, including the grant and vesting of the Restricted Stock
Units the subsequent sale of Shares acquired upon the vesting of the Restricted
Stock Units and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items.       In the event
Bank of America determines that it and/or your employer must withhold any
Tax-Related Items as a result of your participation in the Stock Plan, you agree
as a condition of the grant of the

2010 Performance Based CRSU B1 US
Page 3 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



    Restricted Stock Units to make arrangements satisfactory to Bank of America
and/or your employer to enable it to satisfy all withholding requirements,
including, but not limited to: withholding Tax-Related Items from your wages,
salary or other cash compensation your employer pays to you; withholding
Tax-Related Items from the cash proceeds, if any, received upon sale of any
Shares received in payment for your Restricted Stock Units; and at the time of
payment, withholding Shares sufficient to meet minimum withholding obligations
for Tax-Related Items. Bank of America may refuse to issue and deliver Shares in
payment of any earned Restricted Stock Units if you fail to comply with any
withholding obligation.   11.   The validity, construction and effect of this
Agreement are governed by, and subject to, the laws of the State of Delaware and
the laws of the United States, as provided in the Stock Plan. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of North Carolina and agree
that such litigation shall be conducted solely in the courts of Mecklenburg
County, North Carolina or the federal courts for the United States for the
Western District of North Carolina, where this grant is made and/or to be
performed, and no other courts.   12.   In the event any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, and the
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included. This Agreement constitutes the final understanding
between you and Bank of America regarding the Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning the Restricted Stock Units
are superseded. Subject to the terms of the Stock Plan, this Agreement may only
be amended by a written instrument signed by both parties.   13.   If you move
to any country outside of the United States during the term of your Award,
additional terms and conditions may apply to your Award. Bank of America
reserves the right to impose other requirements on the Award to the extent Bank
of America determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Award and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

         
BANK OF AMERICA CORPORATION
  ASSOCIATE
 
   
By:  
       
 
   
Chief Executive Officer and President
   
 
   

2010 Performance Based CRSU B1 US
Page 4 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
2003 Key Associate Stock Plan

Payment of Restricted Stock Units
     (a) Payment Schedule. Subject to the provisions of paragraphs (b), (c),
(d) and (e) below, the Restricted Stock Units (and any related dividend
equivalents) shall be earned and payable on February 12, 2013 if you remain
employed with Bank of America and its Subsidiaries through that date. Payment
will be made as soon as administratively practicable, generally within 30 days
after the payment date.
     (b) Impact of Termination of Employment on Restricted Stock Units. If your
employment with Bank of America and its Subsidiaries terminates prior to the
above payment date, then any unearned Restricted Stock Units (and any related
dividend equivalents) shall become earned and payable or be canceled depending
on the reason for termination as follows:

  (i)   Death. Any unearned Restricted Stock Units (and any related dividend
equivalents) shall become immediately earned and payable as of the date of your
termination of employment if your termination is due to death. Payment will be
made as soon as administratively practicable, generally within 30 days after
notification of termination from the payroll system.     (ii)   Disability,
Workforce Reduction or Divestiture. If your employment is terminated by Bank of
America or its Subsidiaries due to Disability, Workforce Reduction or
Divestiture, then your Restricted Stock Units (and any related dividend
equivalents) shall continue to become earned and payable at such time as
provided in the Payment Schedule described in paragraph (a) above (without
regard to whether you are employed by Bank of America and its Subsidiaries),
subject to your complying with the covenants set forth in paragraph (d) below
and subject to the performance condition set forth in paragraph (e) below.    
(iii)   Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then any Restricted Stock Units (and any
related dividend equivalents) that were not already earned and payable pursuant
to paragraph (a) above as of the date of termination of employment shall be
canceled as of that date.     (iv)   All Other Terminations. Unless you have
attained the Rule of 60 as described below, any Restricted Stock Units (and any
related dividend equivalents) that were not already earned and payable pursuant
to paragraph (a) above as of the date of termination of employment shall be
canceled as of that date.

     (c) Rule of 60. If your employment terminates for any reason other than
death, Disability, Workforce Reduction, Divestiture or Cause after you have
attained the Rule of 60, then any unearned Restricted Stock Units (and any
related dividend equivalents) shall continue to become earned and payable in
accordance with the schedule set forth in paragraph (a) above subject to the
performance condition in paragraph (e) below, provided that (A) you do not
engage in Competition during such period, (B) you comply with the covenants
described in paragraph (d) below and (C) prior to each payment date, you provide
Bank of America with a written certification that you have not engaged in
Competition. To be effective, such certification must be provided on such form,
at such time and pursuant to such procedures as Bank of America shall establish
from time to time. If Bank of America determines in its reasonable business
judgment that you have failed to satisfy any of the foregoing requirements, then
any
2010 Performance Based CRSU B1 US
Page 5 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



unearned Restricted Stock Units (and any related dividend equivalents) shall be
immediately canceled as of the date of such determination. In addition, from
time to time following your termination of employment after having attained the
Rule of 60, Bank of America may require you to further certify that you are not
engaging in Competition, and if you fail to fully cooperate with any such
requirement Bank of America may determine that you are engaging in Competition.
     (d) Covenants.

  (i)   Non-Solicitation. You agree that during any period in which Restricted
Stock Units (and any related dividend equivalents) remain payable, you will not
directly or indirectly solicit or recruit for employment or encourage to leave
employment with Bank of America or its Subsidiaries, on your own behalf or on
behalf of any other person or entity other than Bank of America or its
Subsidiaries any person who is an associate of Bank of America and its
Subsidiaries. You further agree that during any such period, you will not,
directly or indirectly, on your own behalf or on behalf of any other person or
entity other than Bank of America or its Subsidiaries, solicit any client or
customer of Bank of America and its Subsidiaries which you actively solicited or
with whom you worked or otherwise had material contact in the course of your
employment with Bank of America and its Subsidiaries.     (ii)   Detrimental
Conduct. You agree that during any period in which Restricted Stock Units (and
any related dividend equivalents) remain payable, you will not engage in
Detrimental Conduct.     (iii)   Hedging or Derivative Transactions. You agree
that during any period in which Restricted Stock Units (and any related dividend
equivalents) remain payable, you will not engage in any hedging or derivative
transactions involving Bank of America common stock in violation of the Bank of
America Corporation Code of Ethics that would undermine the long-term
performance incentive created by the Restricted Stock Units.     (iv)  
Remedies. Payment of the Restricted Stock Units (and any related dividend
equivalents) in accordance with the schedule set forth in paragraph (a) above is
specifically conditioned on the requirement that at all times prior to each
payment, you do not engage in solicitation, Detrimental Conduct or hedging or
derivative transactions, as described in paragraphs (d)(i), (ii) and (iii),
during such period. If Bank of America determines in its reasonable business
judgment that you have failed to satisfy such requirements, then any Restricted
Stock Units (and any related dividend equivalents) that have not yet been paid
as of the date of such determination shall be canceled as of such date of
determination.

     (e) Performance Condition. In order to encourage sustainable, long-term
performance, payment of Restricted Stock Units (and any related dividend
equivalents) on the payment date is specifically conditioned on Bank of America
or its lines of business remaining profitable while the Restricted Stock Units
(and any related dividend equivalents) remain payable. If a loss is determined
to have occurred:
2010 Performance Based CRSU B1 US
Page 6 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



  (i)   with respect to Bank of America, if you are a direct report of the Chief
Executive Officer who does not lead a line of business; or     (ii)   with
respect to Bank of America or applicable line of business, if you lead a line of
business,

then your accountability for such loss will be determined, taking into account
such factors as (i) the magnitude of the loss (including positive or negative
variance from plan), (ii) your degree of involvement (including such factors as
your current or former leadership role with respect to Bank of America or line
of business, and the degree to which you were involved in decisions that are
determined to have contributed to the loss), (iii) your performance and
(iv) such other factors as deemed appropriate. The Compensation and Benefits
Committee together, with key control functions, will review losses and your
accountability. The Compensation and Benefits Committee will then make a final
determination to either take no action or to cancel all or a portion of your
Award. All such determinations will be final and binding.
     (f) Form of Payment. Payment of Restricted Stock Units shall be made in the
form of one share of Bank of America common stock for each Restricted Stock Unit
that is payable.
     (g) Definitions. For purposes hereof, the following terms shall have the
following meanings:
All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries prior to your having attained the Rule of 60,
whether initiated by you or your employer, other than (i) a termination due to
your death or Disability, (ii) a termination which constitutes a Workforce
Reduction or Divestiture and (iii) a termination by your employer with Cause.
Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) committed an act or omission which causes you or
Bank of America or its Subsidiaries to be in violation of federal or state
securities laws, rules or regulations, and/or the rules of any exchange or
association of which Bank of America or its Subsidiaries is a member, including
statutory disqualification; (iv) failed to perform your job duties, which Bank
of America views as being material to your position and the overall business of
Bank of America and its Subsidiaries under circumstances where such failure is
detrimental to Bank of America or any Subsidiary, or to Bank of America’s or
such Subsidiary’s business interests or reputation; (v) materially breached any
written policy applicable to associates of Bank of America and its Subsidiaries
including, but not limited to, the Bank of America Corporation Code of Ethics
and General Policy on Insider Trading; or (vi) made an unauthorized disclosure
of any confidential or proprietary information of Bank of America or its
Subsidiaries or have committed any other material violation of Bank of America’s
written policy regarding Confidential and Proprietary Information.
Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent or otherwise, with a business
entity that is designated as a “Competitive Business” as of the date of your
termination of employment. Bank of America shall communicate such list to you.
2010 Performance Based CRSU B1 US
Page 7 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



Detrimental Conduct means (A) any conduct that would constitute Cause or (B) any
one of the following: (1) any act or omission by you resulting or intended to
result in personal gain at the expense of Bank of America or its Subsidiaries;
(2) the improper disclosure by you of proprietary, privileged or confidential
information of Bank of America or its Subsidiaries or a client or former client
of Bank of America or its Subsidiaries or breach of a fiduciary duty owed to
Bank of America or its Subsidiaries or a client or former client of Bank of
America or its Subsidiaries; (3) improper conduct by you including, but not
limited to, fraud, unethical conduct, falsification of the records of Bank of
America or its Subsidiaries, unauthorized removal of property or information of
Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (4) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (5) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (6) you taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to Bank of America or its Subsidiaries during or
after the performance year.
Disability is as defined in the Stock Plan.
Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.
Rule of 60 means, as of the date of your termination of employment with Bank of
America and its Subsidiaries, you have (i) a length of service of at least ten
(10) years and (ii) attained a combined age and years of service equal to at
least sixty (60). Your length of service will be determined by your employer,
and, in that regard, if you participate in a tax-qualified pension plan
sponsored by Bank of America or its Subsidiaries, your length of service shall
be your “Vesting Service” under the tax-qualified pension plan in which you
participate.
Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you are officially
notified in writing of your termination of employment due to a workforce
reduction and eligibility for the Corporate Severance Program (or any successor
program), or (ii) if not eligible for the Corporate Severance Program, you are
notified in writing by an authorized officer of Bank of America or any
Subsidiary that the termination is as a result of such action. Your termination
of employment shall not be considered due to Workforce Reduction unless you
execute all documents required under the Corporate Severance Program or
otherwise, including without limitation any required release of claims, within
the applicable time frames set forth in such documents or as prescribed by Bank
of America. In
2010 Performance Based CRSU B1 US
Page 8 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



the event you fail to execute all required documents in a timely fashion, your
termination of employment will not be treated as a Workforce Reduction, and if
any portion of your Award has been earned or paid to you after your termination
of employment but before your failure to execute all required documents, you
covenant and agree that you will have no right, title or interest in such amount
earned or paid and that you will cause such amount to be returned immediately to
Bank of America upon notice.
2010 Performance Based CRSU B1 US
Page 9 of 9
Product ID: 10CKCR – 3 Year Cliff

 



--------------------------------------------------------------------------------



 



Bank of America Corporation
Key Associate Stock Plan Award Agreement
This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.



What you need to do

1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.   2.   Print the Award Agreement and
file it with your important papers.

If you do not decline your Award Agreement by contacting your HR Manager by
August 11, 2010 or such other date that may be communicated to you, you will be
deemed to have accepted the terms of the Award Agreement and will be bound by
them. If you decline your Award Agreement, your award will be canceled and you
will not be entitled to any benefits from the award nor any compensation or
benefits in lieu of the canceled award.
For more information
For more information about your award, review your Award Agreement, which in all
events is the controlling document for your award or refer to your 2010 Bank of
America Corporation Restricted Stock Share Award Fact Sheet for U.S. Based
Associates (Special Equity Award), which is available on Flagscape under
Benefits & Pay / Pay and Timekeeping / Stock & Long-Term Cash.
Product ID: 10KRSS
2010 US Special Equity RSS
Page 1 of 7

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [g25571g2557107.gif]
2003 KEY ASSOCIATE STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT

          GRANTED TO   GRANT DATE   NUMBER OF SHARES                           
 

Note: The number of Restricted Stock Shares is based on a “divisor price” of
$14.90, which is the ten-day average closing price of Bank of America
Corporation common stock for the ten business days immediately preceding and
including February 12, 2010.

This Restricted Stock Award Agreement and all Exhibits hereto (the “Agreement”)
is made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and you, an associate of Bank of America or one of its Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).
The Shares of Restricted Stock covered by this Agreement are being awarded to
you as part of your Performance Year 2009 incentive compensation, subject to the
following terms and provisions:

1.   Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Shares of Restricted Stock shown
above.   2.   You acknowledge having read the Prospectus and agree to be bound
by all the terms and conditions of the Stock Plan and this Agreement.   3.   The
Shares of Restricted Stock covered by this Award shall be released and delivered
to you on the dates, and subject to the terms and conditions, set forth on the
enclosed Exhibit A. Until they are released to you, the Shares shall be held by
Bank of America. While the Shares are held by Bank of America, you shall not
have the right to transfer, sell or otherwise dispose of such Shares or any
interest therein.   4.   You shall have the right to receive dividends on the
Shares prior to the date they are released to you. In accordance with
Section 8.6 of the Stock Plan, you shall have the right to vote the Shares while
they are held by Bank of America.   5.   You agree that you shall comply with
(or provide adequate assurance as to future compliance with) all applicable
securities laws and income tax laws as determined by Bank of America as a
condition precedent to the delivery of any shares of Bank of America common
stock pursuant to this Agreement. In addition, you agree that, upon request, you
will furnish a letter agreement providing that (i) you will not distribute or
resell any of said shares in violation of the Securities Act of 1933, as
amended, (ii) you will indemnify and hold Bank of America harmless against all
liability for any such violation and (iii) you will accept all liability for any
such violation.

Product ID: 10KRSS
2010 US Special Equity RSS
Page 2 of 7

 



--------------------------------------------------------------------------------



 



6.   To the extent allowed by and consistent with applicable law and any
applicable limitations period, if it is determined at any time that you have
engaged in Detrimental Conduct, Bank of America will be entitled to recover from
you in its sole discretion some or all of the Shares of Restricted Stock covered
by this Agreement. You recognize that if you engage in Detrimental Conduct, the
losses to Bank of America and/or its Subsidiaries may amount to the full value
of your Shares.   7.   You may designate a beneficiary to receive any Shares
awarded hereunder in the event of your death while in service with Bank of
America or its Subsidiaries, in accordance with Bank of America’s beneficiary
designation procedures, as in effect from time to time. If you do not designate
a beneficiary or if your designated beneficiary does not survive you, then your
beneficiary will be your estate.   8.   You acknowledge and agree that upon any
event resulting in the cancellation of any Shares that have not yet been
transferred to you in accordance with Exhibit A of this Agreement or otherwise
in accordance with the Stock Plan, (i) your right to vote and to receive cash
dividends on, and all other rights, title or interest in, to or with respect to,
such Shares shall automatically, without further act, terminate and (ii) such
Shares shall be returned to Bank of America. You hereby irrevocably appoint
(which appointment is coupled with an interest) Bank of America as your agent
and attorney-in-fact to take any necessary or appropriate action to cause the
Shares to be returned to Bank of America, including without limitation executing
and delivering stock powers and instruments of transfer, making endorsements
and/or making, initiating or issuing instructions or entitlement orders, all in
your name and on your behalf. You hereby ratify and approve all acts done by
Bank of America as such attorney-in-fact. Without limiting the foregoing, you
expressly acknowledge and agree that any transfer agent for the Shares is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from Bank of America in connection with the Shares or the
transfer thereof, and that any such transfer agent is a third party beneficiary
of this Agreement.   9.   The existence of this Award shall not affect in any
way the right or power of Bank of America or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Bank of America’s capital structure or its business, or any merger or
consolidation of Bank of America, or any issue of bonds, debentures, preferred
or prior preference stocks ahead of or convertible into, or otherwise affecting
the Bank of America common stock or the rights thereof, or the dissolution or
liquidation of Bank of America, or any sale or transfer of all or any part of
its assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.   10.   Bank of America may, in its sole
discretion, decide to deliver any documents related to this grant or future
Awards that may be granted under the Stock Plan by electronic means or request
your consent to participate in the Stock Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested,
agree to participate in the Stock Plan through an on-line or electronic system
established and maintained by Bank of America or another third party designated
by Bank of America.       Any notice which either party hereto may be required
or permitted to give to the other shall be in writing and may be delivered
personally, by intraoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as Bank of America may notify you
from time to time; and to you at your electronic mail or postal address as shown
on the records of Bank of America from time to time, or at such other electronic
mail or postal address as you, by notice to Bank of America, may designate in
writing from time to time.

Product ID: 10KRSS
2010 US Special Equity RSS
Page 3 of 7

 



--------------------------------------------------------------------------------



 



11.   Regardless of any action Bank of America or your employer takes with
respect to any or all income tax, payroll tax or other tax-related withholding
(Tax-Related Items), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the grant of Shares of Restricted Stock covered by this Agreement, including
the grant or release of Shares, the subsequent sale of Shares following their
release and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the Shares of Restricted Stock to reduce
or eliminate your liability for Tax-Related Items.       In the event Bank of
America determines that it and/or your employer must withhold any Tax-Related
Items as a result of your participation in the Stock Plan, you agree as a
condition of the grant of the Shares of Restricted Stock covered by this
Agreement to make arrangements satisfactory to Bank of America and/or your
employer to enable it to satisfy all withholding requirements. In addition, you
authorize Bank of America and/or your employer to fulfill its withholding
obligations by all legal means, including, but not limited to: withholding
Tax-Related Items from your wages, salary or other cash compensation your
employer pays to you; withholding Tax-Related Items from the cash proceeds, if
any, received upon sale of any Shares following release; and at the time of
grant, withholding Shares sufficient to meet minimum withholding obligations for
Tax-Related Items. Bank of America may refuse to deliver Shares as otherwise
scheduled if you fail to comply with any withholding obligation.   12.   The
validity, construction and effect of this Agreement are governed by, and subject
to, the laws of the State of Delaware and the laws of the United States, as
provided in the Stock Plan. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.   13.   In
the event any provision of this Agreement shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Agreement, and the Agreement shall be construed and enforced as if the
illegal or invalid provision had not been included. This Agreement constitutes
the final understanding between you and Bank of America regarding the Shares of
Restricted Stock. Any prior agreements, commitments or negotiations concerning
the Restricted Stock Shares are superseded. Subject to the terms of the Stock
Plan, this Agreement may only be amended by a written instrument signed by both
parties.   14.   If you move to any country outside of the United States during
the term of your Award, additional terms and conditions may apply to your Award.
Bank of America reserves the right to impose other requirements on the Award to
the extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

Product ID: 10KRSS
2010 US Special Equity RSS
Page 4 of 7

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, all effective as of the Grant Date listed above.
BANK OF AMERICA CORPORATION

         
By:  
       

Chief Executive Officer and President
Product ID: 10KRSS
2010 US Special Equity RSS
Page 5 of 7

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
2003 Key Associate Stock Plan
RELEASE OF SHARES
     (a) Schedule For Release. Shares were withheld on the grant date to assist
with tax withholding obligations. Subject to the provisions of paragraphs
(b) and (c) below, any remaining Shares of Restricted Stock covered by this
Agreement shall be released and delivered to you in two (2) equal installments,
as follows:

          Number of Shares Release Date*   to be Released August 12, 2010  
one-half (1/2) of remaining Shares August 12, 2011   one-half (1/2) of remaining
Shares

 

*   Shares will be delivered as soon as administratively practicable, generally
within 30 days after the release date.

     (b) Impact of Termination of Employment on Release of Shares. If your
employment with Bank of America and its Subsidiaries terminates prior to either
of the above release date(s), then any of the Shares that have not yet been
released shall be released or canceled depending on the reason for termination
as follows:

  (i)   Death. Any of the Shares that have not yet been released shall be
released and delivered to you as soon as administratively practicable (generally
within 30 days) after the date of your termination of employment if your
termination is due to death.     (ii)   Termination by Bank of America With
Cause. Any Shares that have not yet been released as of the date of termination
of employment by your employer with Cause shall be canceled as of that date.    
(iii)   All Other Terminations. Any Shares that have not yet been released as of
the date of termination of employment shall continue to be released in
accordance with the schedule set forth in paragraph (a) above, subject to
compliance with the covenant in paragraph (c) below.

     (c) Covenant. You agree that during any period in which the Shares have not
yet been released, you will not engage in Detrimental Conduct. Release of the
Shares in accordance with the schedule set forth in paragraph (a) above is
specifically conditioned on the requirement that at all times prior to each
release date, you do not engage in Detrimental Conduct, as described in this
paragraph, during such period. If Bank of America determines in its reasonable
business judgment that you have failed to satisfy such requirement, then any
Shares that have not yet been released as of the date of such determination
shall be canceled as of such date of determination.
     (d) Definitions. For purposes hereof, the following terms shall have the
following meanings:
All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
Product ID: 10KRSS
2010 US Special Equity RSS
Page 6 of 7

 



--------------------------------------------------------------------------------



 



than a termination due to your death and other than a termination by your
employer with Cause.
Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) committed an act or omission which causes you or
Bank of America or its Subsidiaries to be in violation of federal or state
securities laws, rules or regulations, and/or the rules of any exchange or
association of which Bank of America or its Subsidiaries is a member, including
statutory disqualification; (iv) failed to perform your job duties, which Bank
of America views as being material to your position and the overall business of
Bank of America and its Subsidiaries under circumstances where such failure is
detrimental to Bank of America or any Subsidiary, or to Bank of America’s or
such Subsidiary’s business interests or reputation; (v) materially breached any
written policy applicable to associates of Bank of America and its Subsidiaries
including, but not limited to, the Bank of America Corporation Code of Ethics
and General Policy on Insider Trading; or (vi) made an unauthorized disclosure
of any confidential or proprietary information of Bank of America or its
Subsidiaries or have committed any other material violation of Bank of America’s
written policy regarding Confidential and Proprietary Information.
Detrimental Conduct means (A) any conduct that would constitute Cause or (B) any
one of the following: (1) any act or omission by you resulting or intended to
result in personal gain at the expense of Bank of America or its Subsidiaries;
(2) the improper disclosure by you of proprietary, privileged or confidential
information of Bank of America or its Subsidiaries or a client or former client
of Bank of America or its Subsidiaries or breach of a fiduciary duty owed to
Bank of America or its Subsidiaries or a client or former client of Bank of
America or its Subsidiaries; (3) improper conduct by you including, but not
limited to, fraud, unethical conduct, falsification of the records of Bank of
America or its Subsidiaries, unauthorized removal of property or information of
Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (4) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (5) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (6) you taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to Bank of America or its Subsidiaries during or
after the performance year.
Product ID: 10KRSS
2010 US Special Equity RSS
Page 7 of 7

 



--------------------------------------------------------------------------------



 



(BofA Logo) [g25571g2557149.gif]
This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.
What you need to do

  1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.     2.   Print the Award Agreement and
file it with your important papers.     3.   Accept your Award Agreement through
the online acceptance process.*     4.   Designate your beneficiary on the
Benefits OnLine® Beneficiary tab.     5.   Review the current competitor list,
which can be found on Flagscape® under Benefits & Pay / Pay & Timekeeping /
Stock and Long-Term Cash, to the extent that the competition restriction is
applicable to you, as described in this Award Agreement.

* If you do not accept your Award Agreement through the online acceptance
process by November 15, 2011, or such other date that may be communicated, Bank
of America will automatically accept the Award Agreement on your behalf.
2003 KEY ASSOCIATE STOCK PLAN
PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS
AWARD AGREEMENT

                 
Granted To:
             
 
             
Grant Date:
             
 
             
Grant Type:
             
 
             
Number Granted:
             

Note: The number of Restricted Stock Units is based on a “divisor price” of
$14.58 which is the ten-day average closing price of Bank of America Corporation
common stock for the ten business days immediately preceding and including
February 15, 2011.
This Performance Contingent Restricted Stock Units Award Agreement and all
Exhibits hereto (the “Agreement”) is made between Bank of America Corporation, a
Delaware corporation (“Bank of America”), and you, an associate of Bank of
America or one of its Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).

 



--------------------------------------------------------------------------------



 



The Restricted Stock Units covered by this Agreement are being awarded to you
with respect to Performance Year 2010, subject to the following terms and
provisions.
1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.
2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.
3. The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on the enclosed Exhibit A.
4. If a cash dividend is paid with respect to Bank of America common stock, a
cash dividend equivalent equal to the total cash dividend you would have
received had your Restricted Stock Units been actual shares of Bank of America
common stock will be accumulated and paid in cash through payroll when the
Restricted Stock Units become earned and payable. Dividend equivalents are
credited with interest at the three-year constant maturity Treasury rate in
effect on the date of grant until the payment date.
5. To the extent this Award is paid in shares of Bank of America common stock,
you agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws as determined by Bank of America
as a condition precedent to the delivery of any shares of Bank of America common
stock pursuant to this Agreement. In addition, you agree that, upon request, you
will furnish a letter agreement providing that (i) you will not distribute or
resell any of said shares in violation of the Securities Act of 1933, as
amended, (ii) you will indemnify and hold Bank of America harmless against all
liability for any such violation and (iii) you will accept all liability for any
such violation.
6. You agree that the Award covered by this Agreement is subject to the
Incentive Compensation Recoupment Policy set forth in the Bank of America
Corporate Governance Guidelines. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that you have engaged in Detrimental Conduct or engaged in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Ethics that would undermine the
long-term performance incentives created by the Award, Bank of America will be
entitled to recover from you in its sole discretion some or all of the cash or
shares of Bank of America common stock (and any related dividend equivalents)
paid to you pursuant to this Agreement. You recognize that if you engage in
Detrimental Conduct or any hedging or derivative transactions involving Bank of
America common stock, the losses to Bank of America and/or its Subsidiaries may
amount to the full value of any shares of Bank of America common stock (and any
related dividend equivalents) and any cash paid to you pursuant to this
Agreement. In addition, Awards are subject to the requirements of (i) Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding
recovery of erroneously awarded compensation) and any implementing rules and
regulations thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii) any policies adopted by Bank of America to implement such
requirements, all to the extent determined by Bank of America in its discretion
to be applicable to you.
7. You may designate a beneficiary to receive payment in connection with the
Restricted Stock

 



--------------------------------------------------------------------------------



 



Units awarded hereunder in the event of your death while in service with Bank of
America or its Subsidiaries in accordance with Bank of America’s beneficiary
designation procedures, as in effect from time to time. If you do not designate
a beneficiary or if your designated beneficiary does not survive you, then your
beneficiary will be your estate.
8. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
9. Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.
10. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount actually withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units, the subsequent sale of
Shares acquired upon the vesting of the Restricted Stock Units and the receipt
of any dividends and/or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items. Further, if you have
become subject to the Tax-Related Items in connection with the Award in more
than one jurisdiction, you acknowledge that Bank of America or your employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its

 



--------------------------------------------------------------------------------



 



withholding obligations by all legal means, including, but not limited to,
withholding Tax-Related Items from your wages, salary or other cash compensation
your employer pays to you, withholding Tax-Related Items from the cash proceeds,
if any, received upon any sale of any Shares received in payment for your
Restricted Stock Units and, at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of America may refuse to pay any earned Restricted Stock Units if you fail to
comply with any withholding obligation.
11. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.
12. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.
13. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
2003 Key Associate Stock Plan
PAYMENT OF PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS
     (a) PERFORMANCE-BASED VESTING SCHEDULE AND SETTLEMENT DATES.
          (i) Performance Vesting Schedule and Settlement Dates. Subject to the
additional conditions set forth in paragraph (a)(iv) below, the number of
Restricted Stock Units that are earned for a Performance Period equals (A) the
total number of Restricted Stock Units granted times (B) the percentage earned
in accordance with the following table, rounded down to the next whole unit and
reduced by the number of Restricted Stock Units earned for any prior Performance
Period.

             
Return on Assets for the
Performance Period
    Percentage of
Restricted Stock
Units Earned    
Less than 50 basis points
         0%    
50 basis points
         33-1/3%    
65 basis points
         66-2/3%    
80 basis points or higher
         100%    

The percentage earned for performance between 50 basis points and 65 basis
points or between 65 basis points and 80 basis points in any Performance Period
shall be interpolated on a straight line basis. If Return on Assets does not
equal at least 50 basis points for any Performance Period, then the Restricted
Stock Units shall be canceled as of the completion of the final Performance
Period.
          (ii) Annual Determinations. The determination as to whether, and the
extent to which, the performance vesting requirements of this paragraph (a) have
been satisfied for any Performance Period ending during a calendar year shall be
made as soon as practicable after the end of the calendar year, and such results
must be certified in writing by the Committee before settlement.
          (iii) Settlement Dates. The “Settlement Date” for any portion of the
Award that satisfies the performance vesting requirements under this paragraph
(a) during a calendar year shall be March 1 of the immediately following
calendar year (e.g., March 1, 2012 for the Performance Period ending
December 31, 2011; March 1, 2013 for any Performance Period ending in 2012;
etc.). On the applicable Settlement Date, to the extent earned:

 



--------------------------------------------------------------------------------



 



               (A) 40% of the Restricted Stock Units (rounded down to the next
whole unit) shall be paid in cash in an amount equal to the number of such
Restricted Stock Units payable in cash times the Fair Market Value of one
(1) share of Bank of America common stock as of the applicable Settlement Date,
and
               (B) the remaining Restricted Stock Units payable as of such
Settlement Date shall be settled by issuing one (1) share of Bank of America
common stock for each Restricted Stock Unit that is payable; provided, however,
that the earliest Settlement Date for any portion of the Award to be settled in
shares shall be March 1, 2014.
Settlement shall occur as soon as administratively practicable after the
applicable Settlement Date, generally within 30 days.
          (iv) Additional Conditions. For any portion of the Award payable as of
a Settlement Date, you must remain employed with Bank of America and its
Subsidiaries through such Settlement Date except as otherwise provided in
paragraphs (b) and (c) below. In addition, payment as of each Settlement Date is
subject to your complying with the covenants set forth in paragraph (d) below
and the additional performance condition set forth in paragraph (e) below.
     (b) IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK UNITS. If your
employment with Bank of America and its Subsidiaries terminates prior to a
Settlement Date, then (A) any Restricted Stock Units otherwise payable as of
such Settlement Date plus (B) any other Restricted Stock Units that have not yet
satisfied the performance vesting requirements of paragraph (a) above as of such
Settlement Date (collectively, the “Unearned Restricted Stock Units”) (together
with any related dividend equivalents) shall become earned and payable or be
canceled depending on the reason for termination as follows.
          (i) Death. Any Unearned Restricted Stock Units (and any related
dividend equivalents) shall become immediately earned and payable as of the date
of your termination of employment if your termination is due to death. Payment
shall be in the same form of payment as specified in paragraph (a)(iii) above,
but with the cash portion based on the Fair Market Value of Bank of America
common stock as of the date of your termination. Payment will be made as soon as
administratively practicable, generally within 30 days after notification of
termination from the payroll system.
          (ii) Disability. If your employment is terminated by Bank of America
or its Subsidiaries due to Disability, then your Unearned Restricted Stock Units
(and any related dividend equivalents) shall continue to become earned and
payable in accordance with paragraph (a) above (without regard to whether you
are employed by Bank of America and its Subsidiaries as of each applicable
Settlement Date), subject to your complying with the covenants set forth in
paragraph (d) below and to the additional performance condition set forth in
paragraph (e) below.
          (iii) Termination by Bank of America With Cause. If your employment is
terminated by Bank of America or its Subsidiaries with Cause, then any Unearned
Restricted Stock Units (and any related dividend equivalents) shall be
immediately canceled as of the date of your termination of employment.
          (iv) Change in Control. Notwithstanding anything in this Agreement to
the

 



--------------------------------------------------------------------------------



 



contrary, if (A) a Change in Control occurs and (B) on or after the Change in
Control and on or before the second anniversary of the Change in Control either
(1) your employment is terminated by Bank of America or its Subsidiaries without
Cause or (2) you terminate your employment with Bank of America or its
Subsidiaries for Good Reason, then any Unearned Restricted Stock Units (and any
related dividend equivalents) shall become immediately earned as of the date of
such termination and shall be payable as of the immediately following Settlement
Date (in the same form of payment as specified in paragraph (a)(iii) above),
without regard to the covenants set forth in paragraph (d) below or the
additional performance condition set forth in paragraph (e) below.
          (v) All Other Terminations. In case of All Other Terminations, unless
you have attained the Rule of 60 as described below, any Unearned Restricted
Stock Units (and any related dividend equivalents) shall be immediately canceled
as of the date of your termination of employment. [For Mr. Montag:
Notwithstanding the foregoing or any other provision herein to the contrary, in
accordance with the terms of your offer letter dated May 1, 2008, if your
employment is terminated by Bank of America without “Cause” or you terminate
your employment for “Good Reason” (as such terms are defined in your offer
letter), then your Unearned Restricted Stock Units (and any related dividend
equivalents) shall continue to become earned and payable in accordance with
paragraph (a) above (without regard to whether you are employed by Bank of
America and its Subsidiaries as of each applicable Settlement Date), subject to
your complying with the covenants set forth in paragraph (d) below and to the
additional performance condition set forth in paragraph (e) below.]
     (c) RULE OF 60. If your employment terminates for any reason other than
death, Disability, Cause or in connection with a Change in Control as described
in paragraph (b)(iv) above after you have attained the Rule of 60, then any
Unearned Restricted Stock Units (and any related dividend equivalents) shall
continue to become earned and payable in accordance with paragraph (a) above
(without regard to whether you are employed by Bank of America and its
Subsidiaries as of each applicable Settlement Date) subject to the performance
condition in paragraph (e) below, provided that (i) to the extent permissible
under applicable law, you do not engage in Competition during such period,
(ii) you comply with the covenants described in paragraph (d) below and
(iii) prior to each applicable Settlement Date, you provide Bank of America with
a written certification that you have not engaged in Competition to the extent
the Competition restriction in (i) above is applicable. To be effective, such
certification must be provided on such form, at such time and pursuant to such
procedures as Bank of America shall establish from time to time. If Bank of
America determines in its reasonable business judgment that you have failed to
satisfy any of the foregoing requirements, then any Unearned Restricted Stock
Units (and any related dividend equivalents) shall be immediately canceled as of
the date of such determination. In addition, from time to time following your
termination of employment after having attained the Rule of 60, Bank of America
may require you to further certify that you are not engaging in Competition, and
if you fail to fully cooperate with any such requirement Bank of America may
determine that you are engaging in Competition.
     (d) COVENANTS.
          (i) Non-Solicitation. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
(A) you will not directly or indirectly solicit or recruit for employment or
encourage to leave employment with Bank of America or its Subsidiaries, on your
own behalf or on behalf of any other person or entity other than Bank of America
or its Subsidiaries, any person who is an associate of Bank of America

 



--------------------------------------------------------------------------------



 



and its Subsidiaries and (B) to the extent permissible under applicable law, you
will not, directly or indirectly, on your own behalf or on behalf of any other
person or entity other than Bank of America or its Subsidiaries, solicit any
client or customer of Bank of America and its Subsidiaries which you actively
solicited or with whom you worked or otherwise had material contact in the
course of your employment with Bank of America and its Subsidiaries.
          (ii) Detrimental Conduct. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
you will not engage in Detrimental Conduct.
          (iii) Hedging or Derivative Transactions. You agree that during any
period in which Restricted Stock Units (and any related dividend equivalents)
remain payable, you will not engage in any hedging or derivative transactions
involving Bank of America common stock in violation of the Bank of America
Corporation Code of Ethics that would undermine the long-term performance
incentive created by the Restricted Stock Units.
          (iv) Remedies. Payment of the Restricted Stock Units (and any related
dividend equivalents) on any Settlement Date is specifically conditioned on the
requirement that at all times prior to the Settlement Date, you do not engage in
solicitation, Detrimental Conduct or hedging or derivative transactions, as
described in paragraphs (d)(i), (ii) and (iii), during such period. If Bank of
America determines in its reasonable business judgment that you have failed to
satisfy such requirements, then any Unearned Restricted Stock Units (and any
related dividend equivalents) as of the date of such determination shall be
canceled as of such date of determination.
     (e) PERFORMANCE CONDITION. In order to encourage sustainable, long-term
performance, payment of the Restricted Stock Units (and any related dividend
equivalents) on any Settlement Date is specifically conditioned on Bank of
America or its lines of business remaining profitable during the calendar year
preceding the applicable Settlement Date. If a loss is determined to have
occurred:
          (i) with respect to Bank of America, if you are the Chief Executive
Officer, Chief Financial Officer, any Chief Executive Officer direct report who
does not lead a line of business or who is part of a key control function (such
as audit, compliance, human resources, legal, risk, etc.); or
          (ii) with respect to Bank of America or the applicable line of
business, if you lead a line of business;
then your accountability for such loss will be determined, taking into account
such factors as (i) the magnitude of the loss (including positive or negative
variance from plan), (ii) your degree of involvement (including such factors as
your current or former leadership role with respect to Bank of America or line
of business, and the degree to which you were involved in decisions that are
determined to have contributed to the loss), (iii) your performance and (iv)
such other factors as deemed appropriate. The Committee, together with key
control functions, will review losses and your accountability. The Committee
will then make a final determination to either take no action or to cancel all
or a portion of the Restricted Stock Units otherwise payable as of the
applicable Settlement Date. All such determinations will be final and binding.
     (f) DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.

 



--------------------------------------------------------------------------------



 



          All Other Terminations means any termination of your employment with
Bank of America and its Subsidiaries prior to your having attained the Rule of
60, whether initiated by you or your employer, other than (i) a termination due
to your death or Disability, (ii) a termination with Cause and (iii) a
termination in connection with a Change in Control as described in paragraph
(b)(iv) above.
          Cause shall be defined as that term is defined in your offer letter or
other applicable employment agreement; or, if there is no such definition,
“Cause” means a termination of your employment with Bank of America and its
Subsidiaries if it occurs in conjunction with a determination by your employer
that you have (i) committed an act of fraud or dishonesty in the course of your
employment; (ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed to
perform your job duties, which Bank of America views as being material to your
position and the overall business of Bank of America and its Subsidiaries under
circumstances where such failure is detrimental to Bank of America or any
Subsidiary, or to Bank of America’s or such Subsidiary’s business interests or
reputation; (v) materially breached any written policy applicable to associates
of Bank of America and its Subsidiaries including, but not limited to, the Bank
of America Corporation Code of Ethics and General Policy on Insider Trading; or
(vi) made an unauthorized disclosure of any confidential or proprietary
information of Bank of America or its Subsidiaries or have committed any other
material violation of Bank of America’s written policy regarding Confidential
and Proprietary Information.
          Competition means your being engaged, directly or indirectly, whether
as a director, officer, employee, consultant, agent or otherwise, with a
business entity that is designated as a “Competitive Business” as of the date of
your termination of employment. Bank of America shall communicate such list to
you.
          Detrimental Conduct means (i) any conduct that would constitute Cause
or (ii) any one of the following: (A) any act or omission by you resulting or
intended to result in personal gain at the expense of Bank of America or its
Subsidiaries; (B) the improper disclosure by you of proprietary, privileged or
confidential information of Bank of America or its Subsidiaries or a client or
former client of Bank of America or its Subsidiaries or breach of a fiduciary
duty owed to Bank of America or its Subsidiaries or a client or former client of
Bank of America or its Subsidiaries; (C) improper conduct by you including, but
not limited to, fraud, unethical conduct, falsification of the records of Bank
of America or its Subsidiaries, unauthorized removal of property or information
of Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (D) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (E) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (F) you taking or maintaining trading

 



--------------------------------------------------------------------------------



 



positions that result in a need to restate financial results in a subsequent
reporting period or that result in a significant financial loss to Bank of
America or its Subsidiaries during or after the performance year.
          Disability is as defined in the Stock Plan.
          Good Reason means, provided that you have complied with the Good
Reason Process, the occurrence of any of the following events without your
consent: (i) a material diminution in your responsibility, authority or duty;
(ii) a material diminution in your base salary except for across-the-board
salary reductions based on Bank of America and its Subsidiaries’ financial
performance similarly affecting all or substantially all management employees of
Bank of America and its Subsidiaries; or (iii) the relocation of the office at
which you were principally employed immediately prior to a Change in Control to
a location more than fifty (50) miles from the location of such office, or your
being required to be based anywhere other than such office, except to the extent
you were not previously assigned to a principal location and except for required
travel on your employer’s business to an extent substantially consistent with
your business travel obligations at the time of the Change in Control.
          Good Reason Process means that (i) you reasonably determine in good
faith that a Good Reason condition has occurred; (ii) you notify Bank of America
and its Subsidiaries in writing of the occurrence of the Good Reason condition
within sixty (60) days of such occurrence; (iii) you cooperate in good faith
with Bank of America and its Subsidiaries’ efforts, for a period of not less
than thirty (30) days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) you terminate your
employment for Good Reason within sixty (60) days after the end of the Cure
Period. If Bank of America or its Subsidiaries cures the Good Reason condition
during the Cure Period, and you terminate your employment with Bank of America
and its Subsidiaries due to such condition (notwithstanding its cure), then you
will not be deemed to have terminated your employment for Good Reason.
          Performance Period means each trailing four calendar quarters,
beginning with the four calendar quarters ending December 31, 2011 and
continuing for each calendar quarter thereafter through December 31, 2015.
          Return on Assets means “Return on Assets” as defined in the Stock
Plan, as calculated for the applicable Performance Period in accordance with
generally accepted accounting principles in effect as of January 1, 2011.
          Rule of 60 means, as of the date of your termination of employment
with Bank of America and its Subsidiaries, you have (i) a length of service of
at least ten (10) years and (ii) attained a combined age and years of service
equal to at least sixty (60). Your length of service will be determined by your
employer, and, in that regard, if you participate in a tax-qualified pension
plan sponsored by Bank of America or its Subsidiaries, your length of service
shall be your “Vesting Service” under the tax-qualified pension plan in which
you participate. [For Mr. Noski: Notwithstanding the foregoing, you shall be
deemed to have satisfied the Rule of 60 as of the date you attain age 60.] [For
Mr. Montag: Notwithstanding the foregoing, you shall be deemed to have satisfied
the Rule of 60 as of the third anniversary of your date of hire.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.
Brian T. Moynihan
Chief Executive Officer and President

 



--------------------------------------------------------------------------------



 



(BofA Logo) [g25571g2557149.gif]
This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.
What you need to do

  1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.     2.   Print the Award Agreement and
file it with your important papers.     3.   Accept your Award Agreement through
the online acceptance process.*     4.   Designate your beneficiary on the
Benefits OnLine® Beneficiary tab.     5.   Review the current competitor list,
which can be found on Flagscape® under Benefits & Pay / Pay & Timekeeping /
Stock and Long-Term Cash, to the extent that the competition restriction is
applicable to you, as described in this Award Agreement.

*If you do not accept your Award Agreement through the online acceptance process
by November 15, 2011, or such other date that may be communicated, Bank of
America will automatically accept the Award Agreement on your behalf.
2003 KEY ASSOCIATE STOCK PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT

                 
Granted To:
             
 
             
Grant Date:
             
 
             
Grant Type:
             
 
             
Number Granted:
             

Note: The number of Restricted Stock Units is based on a “divisor price” of
$14.58, which is the ten-day average closing price of Bank of America
Corporation common stock for the ten business days immediately preceding and
including February 15, 2011.
This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an associate of Bank of America or one of its
Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein

 



--------------------------------------------------------------------------------



 



by reference. When used herein, the terms which are defined in the Stock Plan
shall have the meanings given to them in the Stock Plan, as modified herein (if
applicable).
The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Performance Year 2010 program, subject
to the following terms and provisions.
1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.
2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.
3. The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on the enclosed Exhibit A.
4. If a cash dividend is paid with respect to Bank of America common stock, a
cash dividend equivalent equal to the total cash dividend you would have
received had your Restricted Stock Units been actual shares of Bank of America
common stock will be accumulated and paid in cash through payroll when the
Restricted Stock Units become earned and payable. Dividend equivalents are
credited with interest at the three-year constant maturity Treasury rate in
effect on the date of grant until the payment date.
5. You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws as determined by Bank of
America as a condition precedent to the delivery of any shares of Bank of
America common stock pursuant to this Agreement. In addition, you agree that,
upon request, you will furnish a letter agreement providing that (i) you will
not distribute or resell any of said shares in violation of the Securities Act
of 1933, as amended, (ii) you will indemnify and hold Bank of America harmless
against all liability for any such violation and (iii) you will accept all
liability for any such violation.
6. To the extent allowed by and consistent with applicable law and any
applicable limitations period, if it is determined at any time that you have
engaged in Detrimental Conduct or engaged in any hedging or derivative
transactions involving Bank of America common stock in violation of the Bank of
America Corporation Code of Ethics that would undermine the long-term
performance incentives created by the Award, Bank of America will be entitled to
recover from you in its sole discretion some or all of the shares of Bank of
America common stock (and any related dividend equivalents) paid to you pursuant
to this Agreement. You recognize that if you engage in Detrimental Conduct or
any hedging or derivative transactions involving Bank of America common stock,
the losses to Bank of America and/or its Subsidiaries may amount to the full
value of any shares of Bank of America common stock (and any related dividend
equivalents) paid to you pursuant to this Agreement. In addition, Awards are
subject to the requirements of (i) Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations thereunder,
(ii) similar rules under the laws of any other jurisdiction and (iii) any
policies adopted by Bank of America to implement such requirements, all to the
extent determined by Bank of America in its discretion to be applicable to you.

 



--------------------------------------------------------------------------------



 



7. You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America’s beneficiary designation procedures, as in effect from time to time. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.
8. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
9. Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.
10. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount actually withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units, the subsequent sale of
Shares acquired upon the vesting of the Restricted Stock Units and the receipt
of any dividends and/or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items. Further, if you have
become subject to the Tax-Related Items in connection with the Award in more
than one jurisdiction, you acknowledge that Bank of America or your employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America

 



--------------------------------------------------------------------------------



 



and/or your employer to enable it to satisfy all withholding requirements,
including, but not limited to, withholding any applicable Tax-Related Items from
the pay-out of the Restricted Stock Units. In addition, you authorize Bank of
America and/or your employer to fulfill its withholding obligations by all legal
means, including, but not limited to, withholding Tax-Related Items from your
wages, salary or other cash compensation your employer pays to you, withholding
Tax-Related Items from the cash proceeds, if any, received upon any sale of any
Shares received in payment for your Restricted Stock Units and, at the time of
payment, withholding Shares sufficient to meet minimum withholding obligations
for Tax-Related Items. Bank of America may refuse to issue and deliver Shares in
payment of any earned Restricted Stock Units if you fail to comply with any
withholding obligation.
11. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.
12. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.
13. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
2003 Key Associate Stock Plan
PAYMENT OF RESTRICTED STOCK UNITS
     (a) PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b), (c) and
(d) below, the Restricted Stock Units (and any related dividend equivalents)
shall be earned and payable in three (3) equal annual installments if you remain
employed with Bank of America and its Subsidiaries through each of the payment
dates as follows.

          Number of Restricted Stock Units Payment Date*   That Become Earned
and Payable
First anniversary of Grant Date
  one-third (1/3) of Award
Second anniversary of Grant Date
  one-third (1/3) of Award
Third anniversary of Grant Date
  one-third (1/3) of Award

* Payment will be made as soon as administratively practicable, generally within
30 days after the payment date.
     (b) IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK UNITS. If your
employment with Bank of America and its Subsidiaries terminates prior to any of
the above payment date(s), then any unearned Restricted Stock Units (and any
related dividend equivalents) shall become earned and payable or be canceled
depending on the reason for termination as follows.
          (i) Death. Any unearned Restricted Stock Units (and any related
dividend equivalents) shall become immediately earned and payable as of the date
of your termination of employment if your termination is due to death. Payment
will be made as soon as administratively practicable, generally within 30 days
after notification of termination from the payroll system.
          (ii) Disability, Workforce Reduction or Divestiture. If your
employment is terminated by Bank of America or its Subsidiaries due to
Disability, Workforce Reduction or Divestiture, then your Restricted Stock Units
(and any related dividend equivalents) shall continue to become earned and
payable at such time as provided in the Payment Schedule described in paragraph
(a) above (without regard to whether you are employed by Bank of America and its
Subsidiaries), subject to your complying with the covenants set forth in
paragraph (d) below.
          (iii) Termination by Bank of America With Cause. If your employment is
terminated by Bank of America or its Subsidiaries with Cause, then any
Restricted Stock Units (and any related dividend equivalents) that were not
already earned and payable pursuant to paragraph (a) above as of the date of
termination of employment shall be canceled as of that date.

 



--------------------------------------------------------------------------------



 



          (iv) Change in Control. Notwithstanding anything in this Agreement to
the contrary, if (A) a Change in Control occurs and (B) on or after the Change
in Control and on or before the second anniversary of the Change in Control
either (1) your employment is terminated by Bank of America or its Subsidiaries
without Cause or (2) you terminate your employment with Bank of America or its
Subsidiaries for Good Reason, then any Restricted Stock Units (and any related
dividend equivalents) shall become immediately earned as of the date of such
termination and shall be payable at such time as provided in the Payment
Schedule described in paragraph (a) above, without regard to the covenants set
forth in paragraph (d) below.
          (v) All Other Terminations. Unless you have attained the Rule of 60 as
described below, in the case of All Other Terminations any Restricted Stock
Units (and any related dividend equivalents) that were not already earned and
payable pursuant to paragraph (a) above as of the date of termination of
employment shall be canceled as of that date.
     (c) RULE OF 60. If your employment terminates for any reason other than
death, Disability, Workforce Reduction, Divestiture, Cause or in connection with
a Change in Control as described in paragraph (b)(iv) above after you have
attained the Rule of 60, then any unearned Restricted Stock Units (and any
related dividend equivalents) shall continue to become earned and payable in
accordance with the Payment Schedule set forth in paragraph (a) above, provided
that (i) to the extent permissible under applicable law, you do not engage in
Competition during such period, (ii) you comply with the covenants described in
paragraph (d) below and (iii) prior to each payment date, you provide Bank of
America with a written certification that you have not engaged in Competition to
the extent the Competition restriction in (i) above is applicable. To be
effective, such certification must be provided on such form, at such time and
pursuant to such procedures as Bank of America shall establish from time to
time. If Bank of America determines in its reasonable business judgment that you
have failed to satisfy any of the foregoing requirements, then any unearned
Restricted Stock Units (and any related dividend equivalents) shall be
immediately canceled as of the date of such determination. In addition, from
time to time following your termination of employment after having attained the
Rule of 60, Bank of America may require you to further certify that you are not
engaging in Competition, and if you fail to fully cooperate with any such
requirement Bank of America may determine that you are engaging in Competition.
Notwithstanding anything in this Agreement to the contrary, if (1) you are a
permanent resident of California or (2) you are a tax resident of California who
is assigned to perform services for Bank of America or any Subsidiary from an
office located in California, the Competition restriction described in (i) above
and the certification requirement described in (iii) above will not apply to
this Award.
     (d) COVENANTS.
          (i) Non-Solicitation. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
(A) you will not directly or indirectly solicit or recruit for employment or
encourage to leave employment with Bank of America or its Subsidiaries, on your
own behalf or on behalf of any other person or entity other than Bank of America
or its Subsidiaries, any person who is an associate of Bank of America and its
Subsidiaries and (B) to the extent permissible under applicable law, you will
not, directly or indirectly, on your own behalf or on behalf of any other person
or entity other than Bank of America or its Subsidiaries, solicit any client or
customer of Bank of America and its Subsidiaries which you actively solicited or
with whom you worked or otherwise had material

 



--------------------------------------------------------------------------------



 



contact in the course of your employment with Bank of America and its
Subsidiaries. Notwithstanding anything in this Agreement to the contrary, if
(1) you are a permanent resident of California or (2) you are a tax resident of
California who is assigned to perform services for Bank of America or any
Subsidiary from an office located in California, the solicitation restriction
described in (B) above will not apply to this Award.
          (ii) Detrimental Conduct. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
you will not engage in Detrimental Conduct.
          (iii) Hedging or Derivative Transactions. You agree that during any
period in which Restricted Stock Units (and any related dividend equivalents)
remain payable, you will not engage in any hedging or derivative transactions
involving Bank of America common stock in violation of the Bank of America
Corporation Code of Ethics that would undermine the long-term performance
incentive created by the Restricted Stock Units.
          (iv) Remedies. Payment of the Restricted Stock Units (and any related
dividend equivalents) in accordance with the Payment Schedule set forth in
paragraph (a) above is specifically conditioned on the requirement that at all
times prior to each payment, you do not engage in solicitation, Detrimental
Conduct or hedging or derivative transactions, as described in paragraphs
(d)(i), (ii) and (iii), during such period. If Bank of America determines in its
reasonable business judgment that you have failed to satisfy such requirements,
then any Restricted Stock Units (and any related dividend equivalents) that have
not yet been paid as of the date of such determination shall be canceled as of
such date of determination.
     (e) FORM OF PAYMENT. Payment of Restricted Stock Units shall be made in the
form of one (1) share of Bank of America common stock for each Restricted Stock
Unit that is payable.
     (f) DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.
          All Other Terminations means any termination of your employment with
Bank of America and its Subsidiaries prior to your having attained the Rule of
60, whether initiated by you or your employer, other than (i) a termination due
to your death or Disability, (ii) a termination which constitutes a Workforce
Reduction or Divestiture, (iii) a termination with Cause and (iv) a termination
in connection with a Change in Control as described in paragraph (b)(iv) above.
          Cause shall be defined as that term is defined in your offer letter or
other applicable employment agreement; or, if there is no such definition,
“Cause” means a termination of your employment with Bank of America and its
Subsidiaries if it occurs in conjunction with a determination by your employer
that you have (i) committed an act of fraud or dishonesty in the course of your
employment; (ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed

 



--------------------------------------------------------------------------------



 



to perform your job duties where such failure is injurious to Bank of America or
any Subsidiary, or to Bank of America’s or such Subsidiary’s business interests
or reputation; (v) materially breached any written policy applicable to your
employment with Bank of America or any of its Subsidiaries including, but not
limited to, the Bank of America Corporation Code of Ethics and General Policy on
Insider Trading; or (vi) made an unauthorized disclosure of any confidential or
proprietary information of Bank of America or its Subsidiaries or have committed
any other material violation of Bank of America’s written policy regarding
Confidential and Proprietary Information.
          Competition means your being engaged, directly or indirectly, whether
as a director, officer, employee, consultant, agent or otherwise, with a
business entity that is designated as a “Competitive Business” as of the date of
your termination of employment. Bank of America shall communicate such list to
you.
          Detrimental Conduct means (i) any conduct that would constitute Cause
or (ii) any one of the following: (A) any act or omission by you resulting or
intended to result in personal gain at the expense of Bank of America or its
Subsidiaries; (B) the improper disclosure by you of proprietary, privileged or
confidential information of Bank of America or its Subsidiaries or a client or
former client of Bank of America or its Subsidiaries or breach of a fiduciary
duty owed to Bank of America or its Subsidiaries or a client or former client of
Bank of America or its Subsidiaries; (C) improper conduct by you including, but
not limited to, fraud, unethical conduct, falsification of the records of Bank
of America or its Subsidiaries, unauthorized removal of property or information
of Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (D) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (E) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (F) you taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to Bank of America or its Subsidiaries during or
after the performance year.
          Disability is as defined in the Stock Plan.
          Divestiture means a termination of your employment with Bank of
America and its Subsidiaries as the result of a divestiture or sale of a
business unit as determined by your employer based on the personnel records of
Bank of America and its Subsidiaries.
          Good Reason means, provided that you have complied with the Good
Reason Process, the occurrence of any of the following events without your
consent: (i) a material diminution in your responsibility, authority or duty;
(ii) a material diminution in your base salary except for across-the-board
salary reductions based on Bank of America and its Subsidiaries’ financial
performance similarly affecting all or substantially all management employees of
Bank of America and its Subsidiaries; or (iii) the relocation of the office at
which

 



--------------------------------------------------------------------------------



 



you were principally employed immediately prior to a Change in Control to a
location more than fifty (50) miles from the location of such office, or your
being required to be based anywhere other than such office, except to the extent
you were not previously assigned to a principal location and except for required
travel on your employer’s business to an extent substantially consistent with
your business travel obligations at the time of the Change in Control.
          Good Reason Process means that (i) you reasonably determine in good
faith that a Good Reason condition has occurred; (ii) you notify Bank of America
and its Subsidiaries in writing of the occurrence of the Good Reason condition
within sixty (60) days of such occurrence; (iii) you cooperate in good faith
with Bank of America and its Subsidiaries’ efforts, for a period of not less
than thirty (30) days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) you terminate your
employment for Good Reason within sixty (60) days after the end of the Cure
Period. If Bank of America or its Subsidiaries cures the Good Reason condition
during the Cure Period, and you terminate your employment with Bank of America
and its Subsidiaries due to such condition (notwithstanding its cure), then you
will not be deemed to have terminated your employment for Good Reason.
          Rule of 60 means, as of the date of your termination of employment
with Bank of America and its Subsidiaries, you have (i) a length of service of
at least ten (10) years and (ii) attained a combined age and years of service
equal to at least sixty (60). Your length of service will be determined by your
employer, and, in that regard, if you participate in a tax-qualified pension
plan sponsored by Bank of America or its Subsidiaries, your length of service
shall be your “Vesting Service” under the tax-qualified pension plan in which
you participate.
          Workforce Reduction means your termination of employment with Bank of
America and its Subsidiaries as a result of a labor force reduction, realignment
or similar measure as determined by your employer and (i) you are officially
notified in writing of your termination of employment due to a workforce
reduction and eligibility for the Corporate Severance Program (or any successor
program), or (ii) if not eligible for the Corporate Severance Program, you are
notified in writing by an authorized officer of Bank of America or any
Subsidiary that the termination is as a result of such action. Your termination
of employment shall not be considered due to Workforce Reduction unless you
execute all documents required under the Corporate Severance Program or
otherwise, including without limitation any required release of claims, within
the applicable time frames set forth in such documents or as prescribed by Bank
of America. In the event you fail to execute all required documents in a timely
fashion, your termination of employment will not be treated as a Workforce
Reduction, and if any portion of your Award has been earned or paid to you after
your termination of employment but before your failure to execute all required
documents, you covenant and agree that you will have no right, title or interest
in such amount earned or paid and that you will cause such amount to be returned
immediately to Bank of America upon notice.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.
Brian T. Moynihan
Chief Executive Officer and President

 